Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-14, and 16-20 are allowed.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cameron Ubel on 5/3/22.

The application has been amended as follows: 
Claim 1 (Proposed Amendment):	A computing system comprising: 
a storage medium; and
processing circuitry having access to the storage medium and configured to:
communicate with a first virtual computing environment (VCE) and a second VCE, wherein a plurality of VCEs include the first VCE and the second VCE, wherein the first VCE represents at least a portion of a public cloud operated by a first public cloud provider, and wherein the second VCE represents at least a portion of a public cloud operated by a second public cloud provider; 
configure a disaster recovery controller;
execute the disaster recovery controller; and
configure a plurality of heartbeat agents in the plurality of VCEs, wherein the processing circuitry configures a heartbeat agent of the plurality of heartbeat agents in each respective VCE of the plurality of VCEs, wherein the disaster recovery controller is configured to:
receive a sequence of heartbeat signals from a heartbeat agent of the first VCE at a rate;
based on the sequence of heartbeat signals, determine one or more omissions corresponding to the heartbeat agent of the first VCE;
detect a failure of at least a portion of the first VCE based on determining that a number of the one or more omissions of heartbeat signals corresponding to [[a]] the heartbeat agent of the first VCE exceeds a threshold number of omissions; and
output, to the first VCE and responsive to detecting the failure, an instruction to transfer a workload from the first VCE to a second VCE, thereby causing a migration of the workload to the second VCE.

Claim 2 (Original):	The computing system of claim 1, wherein the processing circuitry is further configured to deploy the workload to the first VCE. 

Claim 3 (Original):	The computing system of claim 1, wherein the migration of the workload to the second VCE is performed by leveraging replication infrastructure provided by the first VCE.

Claim 4 (Proposed Cancellation).

Claim 5 (Proposed Amendment):	The computing system of claim 1, wherein the rate is a periodic rate, and wherein to determine the number of omissions, the processing circuitry is further configured to:
calculate, based on the periodic rate associated with the heartbeat agent of the first VCE, a time interval, wherein the time interval represents an estimated amount of time between consecutive heartbeat signals of the sequence of heartbeat signals; 
receive a first heartbeat signal of the sequence of heartbeat signals;
start a time window in response to receiving the first heartbeat signal;
identify a number of instances that the time interval lapses during the time window;
identify the number of omissions based on the number of instances that the time interval lapses during the time window;
receive a second heartbeat signal of the sequence of heartbeat signals; and
reset the time window in response to receiving the second heartbeat signal.

Claim 6 (Proposed Amendment):	The computing system of claim 1, wherein the computing system further comprises the first VCE and the second VCE, and wherein the first VCE comprises: 
a storage device configured to store data representing the workload deployed to the first VCE; and
a connect gateway router, wherein the connect gateway router forms a logical endpoint within a logical tunnel mesh for the plurality of VCEs.

Claim 7 (Original):	The computing system of claim 6, wherein the processing circuitry is further configured to: 
receive the instruction to transfer the workload; and
transfer, via the logical tunnel mesh and the connect gateway router, at least some of the data stored in the storage device of the first VCE to the second VCE.

Claim 8 (Previously Presented):	The computing system of claim 6, wherein the processing circuitry is further configured to receive at least some of the sequence of heartbeat signals from the heartbeat agent of the first VCE via the logical tunnel mesh.

Claim 9 (Cancelled).	

Claim 10 (Previously Presented):	The computing system of claim 1, wherein a VCE of the plurality of VCEs defines a data center, and the disaster recovery controller is configured within the data center.

Claim 11 (Previously Presented):	The computing system of claim 1, wherein the plurality of heartbeat agents executes as at least one of a virtual machine (VM), pod, and container.

Claim 12 (Proposed Amendment):	A method comprising:
communicating, by processing circuitry, with a first virtual computing environment (VCE) and a second VCE, wherein a plurality of VCEs include the first VCE and the second VCE, wherein the first VCE represents at least a portion of a public cloud operated by a first public cloud provider, and wherein the second VCE represents at least a portion of a public cloud operated by a second public cloud provider; 
configuring, by the processing circuitry, a disaster recovery controller;
executing, by the processing circuitry, the disaster recovery controller; and
configuring a plurality of heartbeat agents in the plurality of VCEs, wherein the processing circuitry configures a heartbeat agent of the plurality of heartbeat agents in each respective VCE of the plurality of VCEs, and wherein the method further comprises:
receiving, by the disaster recovery controller a sequence of heartbeat signals from a heartbeat agent of the first VCE at a rate;
based on the sequence of heartbeat signals, determining, by the disaster recovery controller, one or more omissions corresponding to the heartbeat agent of the first VCE;
detecting, by the disaster recovery controller, a failure of at least a portion of the first VCE based on determining that a number of the one or more omissions of heartbeat signals corresponding to [[a]] the heartbeat agent of the first VCE exceeds a threshold number of omissions; and
outputting, by the disaster recovery controller to the first VCE and responsive to detecting the failure, an instruction to transfer a workload from the first VCE to a second VCE, thereby causing a migration of the workload to the second VCE.

Claim 13 (Original):	The method of claim 12, further comprising deploying, by the processing circuitry, the workload the first VCE.

Claim 14 (Original):	The method of claim 12, wherein the migration of the workload to the second VCE is performed by leveraging replication infrastructure provided by the first VCE.

Claim 15 (Proposed Cancellation).	

Claim 16 (Proposed Amendment):	The method of claim 12, wherein the rate is a periodic rate, and wherein determining the number of omissions comprises:
calculating, based on the periodic rate associated with the heartbeat agent of the first VCE, a time interval, wherein the time interval represents an estimated amount of time between consecutive heartbeat signals of the sequence of heartbeat signals; 
receiving a first heartbeat signal of the sequence of heartbeat signals;
starting a time window in response to receiving the first heartbeat signal;
identifying a number of instances that the time interval lapses during the time window;
identifying the number of omissions based on the number of instances that the time interval lapses during the time window;
receiving a second heartbeat signal of the sequence of heartbeat signals; and
resetting the time window in response to receiving the second heartbeat signal.

Claim 17 (Original):	The method of claim 16, further comprising:
receiving, by the processing circuitry, the instruction to transfer the workload; and
transferring, by the processing circuitry via the logical tunnel mesh and the connect gateway router, at least some of the data stored in the storage device of the first VCE to the second VCE.

Claim 18 (Previously Presented):	The method of claim 16, further comprising receiving, by the processing circuitry, at least some of the sequence of heartbeat signals from the heartbeat agent of the first VCE via the logical tunnel mesh.

Claim 19 (Proposed Amendment):	A non-transitory computer medium comprising instructions for causing one or more processors to:
communicate with a first virtual computing environment (VCE) and a second VCE, wherein a plurality of VCEs include the first VCE and the second VCE, wherein the first VCE represents at least a portion of a public cloud operated by a first public cloud provider, and wherein the second VCE represents at least a portion of a public cloud operated by a second public cloud provider;
configure a disaster recovery controller;
execute the disaster recovery controller; and
configure a plurality of heartbeat agents in the plurality of VCEs, wherein the processing circuitry configures a heartbeat agent of the plurality of heartbeat agents in each respective VCE of the plurality of VCEs, wherein the one or more processors cause the disaster recovery controller to:
receive a sequence of heartbeat signals from a heartbeat agent of the first VCE at a rate;
based on the sequence of heartbeat signals, determine one or more omissions corresponding to the heartbeat agent of the first VCE;
detect a failure of at least a portion of the first VCE based on determining that a number of the one or more omissions of heartbeat signals corresponding to [[a]] the heartbeat agent of the first VCE exceeds a threshold number of omissions; and
output, to the first VCE and responsive to detecting the failure, an instruction to transfer a workload from the first VCE to a second VCE, thereby causing a migration of the workload to the second VCE. 

Claim 20 (Original):	The non-transitory computer medium of claim 19, wherein the one or more processors are configured to deploy the workload to the first VCE.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the features of claim 4 (as originally presented and now integrated in the independent claims are not taught by the closest prior art reference of record (Antony Jinto et al.), cite in the PCT cited 3/31/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720. The examiner can normally be reached Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN Q CHAVIS/Primary Examiner, Art Unit 2193